The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This office Action is in response to the correspondence on 07/13/2022. The substance of applicants’ remarks, filed 07/13/2022 has been carefully considered. Claims 1-18 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “the transmission-side computer and the reception-side computer are programmed to execute a plurality of specific periodic processes to perform control calculations and output commands to the plurality of motor driving circuits to drive the at least one motor, the specific periodic processes being synchronized based on the synchronization signal and executed at cycle periods of different natural number multiples of a cycle period of the synchronization signal; and the transmission-side computer and the reception-side computer are programmed to determine each timing of the plurality of specific periodic processes based on the synchronization signal.”.
Claim 18 is allowable among other elements and details, but for at least the reason, “the transmission-side computer and the reception-side computer execute a plurality of specific periodic processes to perform control calculations and output commands to the plurality of motor driving circuits to drive the at least one motor, the specific periodic processes being synchronized based on the synchronization signal and which are to be executed at cycle periods of different natural number multiples of a cycle period of the synchronization signal; and each timing of the plurality of specific periodic processes is determined based on the synchronization signal”.
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846